DISSENTING 'OPINION
OP MB. JUSTICE WOLE.
As sufficiently appears from the majority opinion, the original judgment against the complainant in this case was rendered at his own solicitation and with his own consent; he was relieved from paying costs and the defendant paid its own costs. This constituted a retraxit and put an end to the litigation. Our Code of Civil Procedure has been taken from California and the principle of retraxit is recognized there under the code. Stoutenborough v. Bd. Education, 104 Cal. 664; Merritt v. Campbell, 47 Cal. 542; Crossman v. Davis, 79 Cal. 603; Hibernia Savings, etc., Soc. v. Portener, 139 Cal. 93.
Independently of the name by which 4t is called, when a man comes into court and solemnly without reserve renounces any cause of action against a defendant this is better than a release under seal. It is a solemn declaration on the part of the complainant that the defendant is forever released. Except in a clear case of deceit or the like, which no one pretends existed here, he is bound by his act which is a complete estoppel. Interest reipublieae ut sit finis litium.
Section 140 of the Code of Civil Procedure is altogether *427inapplicable to snob a situation. It provides that a party may be relieved from a judgment, order or other proceeding “taken against him through his mistake, inadvertence, surprise or excusable neglect.” The proceeding was initiated by complainant and he desisted therefrom. Hence there was no proceeding taken against him, not even a judgment for costs. Whatever existed was his own achievement, voluntarily set in motion by him. There was no inadvertence, surprise or excusable neglect. Everything was the deliberate act of the complainant.
The majority opinion only seeks to distinguish this action from a case of retraxit by saying that the courts here assume a compromise and none arose here. The presumption of a compromise was not destroyed merely by the complainant moving to set aside the judgment. There was no other evidence to rebut the presumption.
Furthermore, the record shows that the complainant in at least two of the suits was relieved from the payment of costs; no counsel fees were imposed against him, which would have been considerable here in Porto Rico. There was a clear compromise of these rights by the defendant.
However, personally, I should not rely on the presumption of a compromise but like a release under seal the judgment whatever the motive evidenced the desire of the parties to end all claim of the complainant and all obligation on the part of the defendant.
Hence I feel obliged to dissent.